                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                              NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      RAYMOND LONG, et al.,
                                                                                        Case No. 17-cv-02758-PJH
                                  8                    Plaintiffs,

                                  9              v.                                     ORDER DISMISSING ACTION WITH
                                                                                        PREJUDICE AS TO DEFENDANT
                                  10     TAMMY DORSET, et al.,                          FACEBOOK
                                  11                   Defendants.                      Re: Dkt. No. 45

                                  12
Northern District of California
 United States District Court




                                  13          In its February 22, 2019 order, this court dismissed six of the seven claims brought
                                  14   by plaintiffs in the above entitled action against defendant Facebook, Inc. (“defendant
                                  15   Facebook”) with prejudice. Dkt. 45. In that order, the court dismissed plaintiffs’
                                  16   remaining claim against defendant Facebook without prejudice. Id. The court allowed
                                  17   plaintiffs until March 22, 2019 to file an amended pleading against defendant Facebook.
                                  18   Id. Subsequently, the court allowed plaintiffs until April 19, 2019 to file such pleading.
                                  19   Dkt. 51. Plaintiffs failed to file any such amended pleading within the time allowed.
                                  20          For the foregoing reasons, the court hereby DISMISSES this action as to
                                  21   defendant Facebook WITH PREJUDICE.
                                  22          IT IS SO ORDERED.
                                  23   Dated: December 11, 2019
                                  24                                                /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  25                                                United States District Judge
                                  26
                                  27

                                  28
